UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment 2)* HEALTHY FAST FOOD, INC. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 42223Y 10 8 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [x] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 42223Y 10 8 SCHEDULE 13G 1 NAMES OF REPORTING PERSONSUlderico Conte S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (Entities Only) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [] (See Instructions) (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 261,250 shares 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.5% 12 TYPE OF REPORTING PERSON (See Instructions) IN Page2of 4 CUSIP No. 42223Y 10 8 Item 1(a).Name of Issuer: Healthy Fast Food, Inc. Item 1(b).Address of Issuer’s Principal Executive Offices: 1075 American Pacific, Suite C, Henderson, Nevada 89074 Item 2(a).Name of Person Filing: Ulderico Conte Item 2(b).Address of Principal Business Office or, if none, Residence: 1075 American Pacific, Suite C, Henderson, Nevada 89074 Item 2(c).Citizenship: United States Item 2(d).Title of Class of Securities: Common Stock, $0.001 par value Item 2(e).CUSIP Number: 42223Y 10 8 Item 3. Not applicable Item 4.Ownership. See Rows 5 through 8 of the cover pages. Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof, the reporting person has ceased to be the beneficial owner of more than five percent of a class of securities, check the following []. Item 6.Ownership of More than Five Percent on Behalf of Another Person. 25,000 of the shares are owned of record by Lori Ann Conte, Mr. Conte’s wife. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being reported on by the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Page3of 4 CUSIP No. 42223Y 10 8 Item 9.Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2011 /s/ Ulderico Conte Ulderico Conte Page 4 of 4
